Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 18-25 and 27-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “a first electrode over the substrate; a second electrode over the substrate; first through n-th light emitting layers between the first electrode and the second electrode, where n is an integer greater than or equal to 3, wherein a first region comprising an acceptor and an organic compound is provided between a k-th light emitting layer and a (k+1)-th light emitting layer, where k is an integer of 1 < k < (n - 1), and wherein the electronic device emits blue fluorescence and yellow phosphorescence” as recited in claim 18, “a first electrode over the substrate; a second electrode over the substrate; a first functional thin film layer comprising a first hole-transport layer between the first electrode and the second electrode; a second functional thin film layer comprising a second hole-transport layer between the first functional thin film layer and the second electrode; a third functional thin film layer comprising a third hole-transport layer between the second functional thin film layer and the second electrode; a first layer between the first functional thin film layer and the second functional thin film layer; and a second layer between the second functional thin film layer and the third functional thin film layer; wherein the first hole-transport layer, the second hole-transport layer and the third hole-transport layer comprises a first organic compound comprising an amino group, wherein the first layer and the second layer comprises a second organic compound comprising an electron attracting group and, wherein the electronic device emits blue fluorescence and yellow phosphorescence” as recited in claim 22, and “a 
	Claims 19-21, 23-25, and 28-30 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
	With regards to claims 18, 22, and 27, the closest prior art was DenBaaars et al. (USP# 7,202,506 B1) and teaches everything of claims 18, 22, and teaches everything of claims 18, 22, and 27 except for “a first electrode over the substrate; a second electrode over the substrate; first through n-th light emitting layers between the first electrode and the second electrode, where n is an integer greater than or equal to 3, wherein a first region comprising an acceptor and an organic compound is provided between a k-th light emitting layer and a (k+1)-th light emitting layer, where k is an integer of 1 < k < (n - 1), and wherein the electronic device emits blue fluorescence and yellow phosphorescence” as recited in claim 18, “a first electrode over the substrate; a second electrode over the substrate; a first functional thin film layer comprising a first hole-transport layer between the first electrode and the second .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML